Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Information Disclosure Statement 
The information disclosure (IDS) submitted on 11/10/2021 was filed after the mailing date of the Non-Final on 10/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97 (a statement was made). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 03/01/2022 has been entered. Claims 1 – 5 remain pending. Claim 6 is newly added. Claims 1 – 6 are under examination. The amendment to claim 1 finds support in at least [0018] of as published US2020/0391287.	
Applicant amendment’s to the specification do not introduce new matter
Applicant's amendments have overcome the previous rejection of claims 1 – 4 under 102 in view of Hakata (USP 5,731,085) and claim 5 under 102/103 in view of Hakata (USP 5,731,085). The rejection is withdrawn. 
However, upon further consideration, a new rejection is made of claim 1 – 6 under 102 in view of Dickens (US 5,173,206)



Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickens (US 5,173,206, cited in the previous office action on 10/01/2021) as evidenced by D.E.R. 331 Technical Data Sheet and as evidenced by Gelest (“Silane Coupling Agents”, NPL)

Regarding claims 1 – 4, Dickens teaches a coated rare earth magnet [Title] and teaches a specific example in which NdFeB alloy powder (meeting the claimed metal-element containing particles of claim 1) that is mixed with a bisphenol A-epichlorohydrin resin referred to as Dow DER 331 (meeting the claimed resin of claim 1) and [3 – (amino) – propyl]trimethyoxysilane (interpreted as the coating compound of claim 3) [Col 27 – 28, Example 56]. Furthermore, given that [3 – (amino) – propyl]trimethyoxysilane is a known coupling agent for, as evidenced by Gelest [see page 2 and page 34], there is a reasonable expectation that the [3 – (amino) – propyl]trimethyoxysilane would act a coupling agent between the alloy powder and the resin and therefore, be interposed between the two. 
claim 1 and 2, absent evidence to the contrary. 
The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities in the type of resin (Bisphenol A) and the similarities of viscosity at 25°C to the preferred embodiments of the instant invention, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	
	Furthermore, given that the [3 – (amino) – propyl]trimethyoxysilane is listed as a possible coating compound in [0164] of as published US2020/0391287, there is a reasonable expectation to a person of ordinary skill in the art that the  [3 – (amino) – propyl]trimethyoxysilane would have an alkyl chain with an amount of carbon atoms that met the claimed range of claim 4, absent evidence to the contrary. 

Regarding claims 5 – 6, Dickens as evidenced by D.E.R. 331 teaches the invention as applied above in claim 1. Dickens teaches that the coated powder is compacted and heated to form a bonded magnet, meeting the claimed limitations of claims 5 and 6. 


Claims 1 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickens (US 5,173,206, cited in the previous office action on 10/01/2021) as evidenced by EPON 828 Technical Data Sheet as evidenced by Gelest (“Silane Coupling Agents”, NPL)

Regarding claims 1 – 4, Dickens teaches a coated rare earth magnet [Title] and teaches a specific example in which NdFeB alloy powder (meeting the claimed metal-element containing particles of claim 1) that is mixed with a bisphenol A-epichlorohydrin resin referred to as EPON 828 (meeting the claimed resin of claim 1) and [3 – (amino) – propyl]trimethyoxysilane (interpreted as the coating compound of claim 3) [Col 27 – 28, Example 56]. Furthermore, given that [3 – (amino) – propyl]trimethyoxysilane is a known coupling agent for, as evidenced by Gelest [see page 2 and page 34], there is a reasonable expectation that the [3 – (amino) – propyl]trimethyoxysilane would act a coupling agent between the alloy powder and the resin and therefore, be interposed between the two. 

Dickens teaches that the compound powder is compact and then heated to cure the compact [Col 28, line 13 – 19]. Therefore, it is interpreted that the EPON 828 epoxy resin that is mixed and coated on the NdFeB alloy powder, meets the claimed limitation of being uncured or semi-cured. Furthermore, as evidenced by EPON 828 Technical Data Sheet, EPON 828 has a viscosity of 110 – 150 P at 25°C (equivalent to 11 – 15 Pa – s). Although the viscosity disclosed is at 25°C, given that the viscosity value of the EPON 828 epoxy resin is similar to the bisphenol A type epoxy resin in [0039 – 0045 and 0056 – 0064] in a published US2020/0391287, there is a reasonable expectation to a person of ordinary skill in the art that the EPON 828 epoxy resin would possess a viscosity at 30°C and 100°C that met the claimed ranges of claim 1 and 2, absent evidence to the contrary. 
In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	
	Furthermore, given that the [3 – (amino) – propyl]trimethyoxysilane is listed as a possible coating compound in [0164] of as published US2020/0391287, there is a reasonable expectation to a person of ordinary skill in the art that the  [3 – (amino) – propyl]trimethyoxysilane would have an alkyl chain with an amount of carbon atoms that met the claimed range of claim 4 and act as a coupling agent for the epoxy resin and therefore be disposed between the resin and NdFeB alloy powder, absent evidence to the contrary. 

Regarding claims 5 – 6, Dickens as evidenced by EPON 828 teaches the invention as applied above in claim 1. Dickens teaches that the coated powder is compacted and heated to form a bonded magnet, meeting the claimed limitations of claims 5 and 6. 

		
Response to Arguments
Applicant's amendments and arguments thereto have overcome the previous rejection of claims 1 – 4 under 102 in view of Hakata (USP 5,731,085) and claim 5 under 102/103 in view of Hakata (USP 5,731,085). The rejection is withdrawn. 
However, upon further consideration, a new rejection is made of claim 1 – 6 under 102 in view of Dickens (US 5,173,206)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735